UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C.20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For Quarter Ended: February 28, 2010 Commission File Number 333-13993 ROSEWIND CORPORATION (Exact name of registrant as specified in its charter) COLORADO 47-0883144 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 16, Loveland, Colorado 80537 (Address of principal executive offices) (Zip code) (970) 635-0346 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the past 12 months, and (2) has been subject to such filing requirements for the past 90 days.Yes XNO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,”“accelerated filer,” and “smaller reporting company” in Rule 12(b) of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer Smaller Reporting Company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act):YesNoX As of March 31, 2010, 3,479,500 shares of common stock, no par value of registrant were outstanding. ROSEWIND
